DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Notice of Pre-AIA  or AIA  Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021 has been entered.
The present application, filed on March 1, 2019 is after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s reply filed on December 1, 2021, claim 4 has been canceled, and claims 1, 9, 13 and 18-19 are currently amended.  Claims 1-3 and 5-20 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicants' amendments filed on December 1, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on September 1, 2021.
Applicant’s arguments filed on pages 7-8 of “Remarks” dated October 18, 2021 overcome the rejections of claims 1-3 and 5-20 stand rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement, and the rejection is hereby withdrawn.
REASONS FOR ALLOWANCE
Claim 4 is canceled by the applicants.
Claims 1-3 and 5-20 (now renumbered as 1-3 and 4-19 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach the system of Claim 1, the method of Claim 13, or the computer-implemented process of Claim 19, which specifically comprises the following features in combination with other recited limitations:
- A system for object recognition via a computer vision application, the system comprising at least the following components: 
- an object to be recognized, the object having an object specific reflectance and an object specific fluorescence spectral pattern, 
- a light source which is composed of at least two illuminants and is configured to illuminate a scene including the object to be recognized by switching between the at least two illuminants,  wherein at least one of the at least two illuminants comprises at least one solid-state lighting system having a wavelength of at least 450 nm, wherein the at least one solid-state lighting system is selected from the group consisting of semiconductor light-emitting diodes (LEDs), organic light-emitting diodes (OLEDs), or polymer light-emitting diodes (PLEDs),
- a sensor which is configured to measure radiance data of the scene including the object when the scene is illuminated by the light source, 
- a data storage unit which comprises fluorescence spectral patterns each being linked uniquely with a specific object, 
- a data processing unit which is configured to extract the object specific fluorescence spectral pattern of the object to be recognized out of the radiance data of the scene and to match the extracted object specific fluorescence spectral pattern with the fluorescence spectral patterns stored in the data storage unit,
- and to identify a matching fluorescence spectral pattern and, thus, its assigned object.
These limitations and their equivalents are recited in independent claims 1, 13 and 19, making these claims allowable subject matter. Likewise claims 2-3, 5-12 are dependent upon claim 1, claims 14-18 are dependent on claim 13, and claim 20 are dependent upon claim 19. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously: Liu et al. (US 2016/0162907 A1; herein “Liu”), Hirsch et al. (US 2012/0119110 A1; herein “Hirsch”), Jaffe et al. (US Patent 8,998,468, herein “Jaffe”), Callegari et al. (US PGPub US 2016/0300107, herein “Callegari”) and the references cited in form PTO-1449.  None of the references teaches the method recited in claim 13, or the apparatuses recited in claim 1 and claim 19. Applicant’s arguments filed on pages 7-8 of “Remarks” dated October 18, 2021 were persuasive regarding the inherency of the specified wavelength of approximately 450nm in solid-state LED white light is common knowledge and is supported by the written disclosure, and shows the applicant had possession of the claimed features at the time of filing. Liu and Hirsch were used in combination as Liu is directed towards object detection using fluorescence-based markings using a single light-source, and was combined with Hirsch for detecting objects based on object specific reflectance and luminescence spectral patterns using a light source with two illuminants. However, the combination of Liu and Hirsch does not obviate the amended claimed features as presented above. An updated search was performed and both Jaffe and Callegari are both pertinent to the overall field of endeavor. Jaffe teaches a solid-state illumination system, and Callegari teaches a method and system for using image analysis for authentication, but neither reference fully lends itself to teach the amended features in the combination specified, as presented above. As a result, the claimed language which is highly dependent upon the claimed limitations is not taught by the prior art references, alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

December 4, 2021

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662